Citation Nr: 1204262	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left foot disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1991, November 1992 to October 1995, and January 2005 to February 2006.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran requested a video-conference hearing connection with the current claims.  The hearing was scheduled and subsequently held in October 2011.  The Veteran testified before the undersigned and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

I.  Left Hip Disability

The Veteran contends that his currently diagnosed left hip disability is related to service.  In particular, the Veteran alleges that he initially injured his left hip during basic training in 1984 and that he was hospitalized at that time.  See hearing transcript, p. 18.  Service treatment records (STRs) are negative for any evidence of a diagnosis of or treatment for a left hip disability in service.  However, it is unclear from the record the extent to which an effort was made to obtain inpatient hospitalization records.  On remand, therefore, the appropriate service department and/or Federal agency should be contacted in an effort to obtain any and all inpatient hospitalization records pertaining to the Veteran and his claimed left hip injury during basic training.  In the alternative, the Veteran alleges that his currently diagnosed left hip disability is secondary to his service-connected left foot disability.  See July 2007 statement (raising the issue of secondary service connection).  Post-service VA treatment records showed diagnoses of left hip bursitis and degenerative joint disease (DJD).    

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded a VA Compensation and Pension (C&P) examination in August 2008.  According to the Veteran, he partially dislocated his left hip during basic training, was taken to the hospital, and the hip was "popped back into place."  The Veteran denied additional hospitalization and stated that he returned to his unit the following day.  The examiner reviewed the claims file and found no evidence of the incident as described by the Veteran.  Instead, the examiner noted that the Veteran dislocated his left hip in 2007 while dancing.  Following a physical examination, the examiner concluded that it was "less likely as not" that the Veteran had a left hip condition which was the "direct and proximate result" of any incident or occurrence in service.  

The Board finds the August 2008 VA C&P examination report to be inadequate for evaluation purposes because the examiner failed to address the issue of aggravation of a left hip disability by the Veteran's service-connected left foot disability.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Veteran should be scheduled for a new examination to determine the nature and etiology of his currently diagnosed left hip disability and its relationship to service or a service-connected disability, if any.

The Veteran should be provided with complete notice pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate his service connection claim for a left hip disability on a direct, presumptive, and secondary basis.

II.  TDIU

The Veteran also alleges that he is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.  A review of the claims file shows that the Veteran is service-connected for posttraumatic stress disorder (50 percent disabling, effective November 12, 2006), migraine headaches (30 percent disabling, effective February 21, 2006), a left foot disability (20 percent disabling, effective February 21, 2006), gulf war syndrome (20 percent disabling, effective June 21, 2010), left foot scars (10 percent disabling, effective February 21, 2006), pseudofolliculitis barbae (10 percent disabling, effective February 21, 2006), and irritable bowel syndrome (10 percent disabling, effective June 21, 2010).  The Veteran's combined disability rating is 80 percent, effective November 12, 2006.  
    
Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2011) (noting that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  The Veteran also receives Social Security Disability benefits for epilepsy and/or headaches, effective September 1, 2002.

The Veteran was afforded several VA C&P examinations in August 2008 connection with his TDIU claim.  See Green, 1 Vet. App. at 124.  In particular, a VA psychiatric examination stated that the Veteran's only other considerable employment (outside of the military) was for a period of 10 months in 2007.  According to the Veteran, he left this job allegedly due to poorly controlled diabetes mellitus, a non-service-connected condition.  The examiner stated:

In my opinion, the veteran does not have any obvious cognitive or thought disorders that would prevent him from being employed, however, considering his diagnosis of post-traumatic stress disorder and his lifetime pattern of being unable to cope with stressful situations, the veteran may benefit more from a low-functioning, less stressful employment in a highly structured or supervised setting where he can be monitored for any potential emergence of severe psychiatric symptoms.  

In my opinion, his present symptoms of post-traumatic stress disorder are at least as likely as not to prevent him from securing and following a substantially gainful employment.  

The Board finds this opinion to be inadequate for evaluation purposes because on one hand, the examiner seems to indicate that the Veteran is capable of performing work in a highly structured setting with supervision.  But, on the other hand, the examiner concluded that the service-connected posttraumatic stress disorder would "at least as likely as not" prevent the Veteran from securing and following a substantially gainful employment.  Also of record is a statement dated June 2003 from a VA vocational rehabilitation counselor.  The counselor indicated that the Veteran was not a feasible candidate for vocational rehabilitation services at that time, but that he could reapply if his condition changed and he obtained a medical release from a physician.   

On remand, therefore, the Board finds that an addendum is needed to clarify these statements.  If this examiner is unavailable or indicates that another examination is necessary, the Veteran should be scheduled for a new examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the AMC should request all VA medical records pertaining to the Veteran from January 13, 2010.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

The Veteran must be advised of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for disabilities at issue that are not already of record.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records cannot be obtained.  Provide the Veteran with complete notice pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate his service connection claim for a left hip disability on a direct, presumptive, and secondary basis.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from January 13, 2010.  If there are no VA medical records dated after January 13, 2010, this finding should be documented in the claims folder.

3.  Contact the appropriate service department and/or Federal agency to obtain any and all copies of inpatient or outpatient records pertaining to the Veteran's claimed left hip injury during basic training in 1984.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.12.c, 13.a.  The RO/AMC should notify the Veteran pursuant to 38 C.F.R. § 3.159(e) if these records do not exist or cannot be obtained.  

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed left hip disability and its relationship to service or a service-connected disability, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's left hip disability at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service.  Please note: To date, the service treatment records are negative for the incident as described by the Veteran.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

In the alternative, the examiner is asked to indicate whether the currently diagnosed left hip disability is caused by, the result of, or due to his service-connected left foot disability. If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's left hip disability was aggravated (i.e., permanently worsened) by his service-connected left foot disability.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

5.  After Steps 1-4 are completed, return the Veteran's claims file to the examiner who performed the August 2008 VA psychiatric examination.  If this examiner is available, the examiner is asked to provide an addendum in which the seemingly contradictory statements made about the Veteran's ability or inability to secure or follow a substantially gainful occupation due solely to service-connected PTSD is explained.  In providing the opinion, the Veteran's work experience and education should be considered but his age and non-service-connected conditions may not be considered.  The examiner is also asked to comment on the significance, if any, of the June 2003 statement from the VA vocational rehabilitation counselor.  The examiner must provide a complete rationale for any stated opinion.

If this examiner is unavailable or indicates that another examination is necessary, such examination should be scheduled.   The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  The examiner is asked to provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  In providing the opinion, the Veteran's work experience and education should be considered but his age and non-service-connected conditions may not be considered.  The examiner is also asked to comment on the significance, if any, of the June 2003 statement from the VA vocational rehabilitation counselor.  The examiner must provide a complete rationale for any stated opinion.

6.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  Id.  
  
7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


